Title: From Louisa Catherine Johnson Adams to John Adams, 13 September 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Quincy 13 Septbr. 1824
				
				I have not been able my Dear John to keep the promise I made to you at parting of writing in consequence of having omitted to bring my writing materials which you know must involve me in some difficulty as you have frequently experienced the embarrassment attending the acquirement of the means to carry on a correspondence in this house—We found your Grandfather so much altered that we were quite alarmed at his appearance and he had been much vexed at the determination I had expressed of not coming on as well as with you as he thinks it is the last time he ever shall see us. I am therefore very sorry that you did not accompany us for he frequently expresses his regret at your absence—Poor Johnson is so completely enthralled I fear you will not see him for some time. I almost wish the connection could be broken off abruptly for I am afraid it is one which will not prove a happy one in the end—Our lives here are as usual passed in great proportion on the high road that is going backwards and forwards between Boston and Quincy—I thank fortune we are not invited to any evening parties and have only dinners to contend with. It is a little singular that the invitations have this time with only two exceptions, been entirely confined to the Demo’s and the Grandee’s do not appear inclined to take much notice of us.George is very well but in consequence of advice from Mr. Webster thinks he shall not open an Office until Jany. and then at Quincy as Boston is overstocked with young Lawyers and he will get nothing to do. This advice sounds well and prudent and at any rate can do no harm. For three Months he proposes to go into Mr. Cooks Office and there is some talk of a partnership which I should think would be very advantageous—The Pickering HYDROPHOBIA is at its height and that paper has just discovered that the English Members of Parliament have visited us with the express purpose of electioneering for your father. I am surprized they did not visit the Emporeum of Literature first but perhaps they were so secure of the English feeling there that they thought it better to turn their attention elsewhere—We are to leave Quincy on our return home on the 25th. at least this is the present plan and to visit Mr Boylston on our way to Hartford as I am resolved not to expose myself to the fatigue of the Providence Steamboat any more—In answer to one observation in your Letter I can only say that my confidence in your understanding your heart and above all your principles is so strong that it would require something nearly impossible to shake it—And I am convinced that an hour much less a week would suffice to correct any momentary impulse not absolutely right and which would inevitably involve the happiness of another—No lectures!!!I yesterday saw Horace Dawes who was very particular in his enquiries after of you—Your Classmates had a meeting and all regretted you were not present as they expected you on. I mean the naughty Boys for to them you belong though ever beloved by your Mother
				
					L. C. Adams.
				
				
			